SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-11129 COMMUNITY TRUST BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-0979818 (State or other jurisdiction of incorporation or organization) IRS Employer Identification No. 346 North Mayo Trail Pikeville, Kentucky (address of principal executive offices) (Zip Code) (606) 432-1414 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer, large accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filerü Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ü Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date. Common stock – 15,227,946 shares outstanding at April 30, 2010 PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements The accompanying information has not been audited by independent registered public accountants; however, in the opinion of management such information reflects all adjustments necessary for a fair presentation of the results for the interim period.All such adjustments are of a normal and recurring nature. The accompanying condensed consolidated financial statements are presented in accordance with the requirements of Form 10-Q and consequently do not include all of the disclosures normally required by accounting principles generally accepted in the United States of America or those normally made in the Registrant’s annual report on Form 10-K.Accordingly, the reader of the Form 10-Q should refer to the Registrant’s Form 10-K for the year ended December 31, 2009 for further information in this regard. Community Trust Bancorp, Inc. Condensed Consolidated Balance Sheets (dollars in thousands) (unaudited) March 31 December 31 Assets: Cash and due from banks $ $ Interest bearing deposits Federal funds sold Cash and cash equivalents Certificates of deposits in other banks Securities available-for-sale at fair value (amortized cost of $304,069 and $263,756, respectively) Securities held-to-maturity at amortized cost (fair value of $10,300 and $14,435, respectively) Loans held for sale Loans Allowance for loan losses ) ) Net loans Premises and equipment, net Federal Reserve Bank and Federal Home Loan Bank stock Goodwill Core deposit intangible (net of accumulated amortization of $7,015 and $6,857, respectively) Bank owned life insurance Mortgage servicing rights Other real estate owned Other assets Total assets $ $ Liabilities and shareholders’ equity: Deposits Noninterest bearing $ $ Interest bearing Total deposits Repurchase agreements Federal funds purchased and other short-term borrowings Advances from Federal Home Loan Bank Long-term debt Other liabilities Total liabilities Shareholders’ equity: Preferred stock, 300,000 shares authorized and unissued - - Common stock, $5 par value, shares authorized 25,000,000; shares outstanding 2010 – 15,217,088 ; 2009 – 15,183,987 Capital surplus Retained earnings Accumulated other comprehensive income, net of tax Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to condensed consolidated financial statements. Community Trust Bancorp, Inc. Condensed Consolidated Statements of Income and Other Comprehensive Income (unaudited) Three Months Ended March 31 (in thousands except per share data) Interest income: Interest and fees on loans, including loans held for sale $ $ Interest and dividends on securities Taxable Tax exempt Interest and dividends on Federal Reserve and Federal Home Loan Bank stock Other, including interest on federal funds sold 89 Total interest income Interest expense: Interest on deposits Interest on repurchase agreements and other short-term borrowings Interest on advances from Federal Home Loan Bank 21 Interest on long-term debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Gains on sales of loans, net Trust income Loan related fees Bank owned life insurance Securities gains 0 Other Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy, net Equipment Data processing Bank franchise tax Legal and professional fees FDIC insurance Other real estate owned provision and expense Other Total noninterest expense Income before income taxes Income taxes Net income Other comprehensive income, net of tax: Unrealized holding gains on securities available-for-sale Comprehensive income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Weighted average shares outstanding-basic Weighted average shares outstanding-diluted Dividends per share $ $ See notes to condensed consolidated financial statements. Community Trust Bancorp, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 31 (in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred taxes ) Stock based compensation Excess tax benefits of stock-based compensation 40 Provision for loan and other real estate losses Securities gains 0 ) Gains on sale of mortgage loans held for sale ) ) Gains on sale of assets, net ) ) Proceeds from sale of mortgage loans held for sale Funding of mortgage loans held for sale ) ) Amortization of securities premiums, net Change in cash surrender value of bank owned life insurance ) ) Fair value adjustments of mortgage servicing rights Changes in: Other liabilities ) Other assets ) Net cash provided by operating activities Cash flows from investing activities: Certificates of deposit in other banks Purchase of certificates of deposit ) ) Securities available-for-sale: Proceeds from sales 0 Proceeds from prepayments and maturities Purchase of securities ) ) Securities held-to-maturity: Proceeds from prepayments and maturities Purchase of securities ) ) Change in loans, net Purchase of premises and equipment ) ) Proceeds from sale of premises and equipment 1 9 Additional investment in equity securities (4
